IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,138-01


                      EX PARTE JACOB JOEL RAMIREZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. A13722-1 IN THE 216TH DISTRICT COURT
                              FROM KERR COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of aggravated assault and sentenced to 7 years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX. CODE CRIM. PROC. art. 11.07.

       On February 10, 2021, we remanded this application to the trial court for findings of fact and

conclusions of law addressing Applicant’s allegation that he had not received a parole revocation

hearing within 41 days or within a reasonable time after the parole warrant was executed.

       On March 25, 2021, Applicant filed a motion to dismiss as moot, stating that he had received

the revocation hearing.

       We grant the motion to dismiss, withdraw the remand order, and dismiss the application as
                        2

moot.



Filed: April 21, 2021
Do not publish